Opinion filed September 17, 2009




                                                 In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-08-00282-CR
                                          __________

                               ENRIQUE LOPEZ, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 358th District Court

                                        Ector County, Texas

                                   Trial Court Cause No. D-33,757


                             MEMORANDUM OPINION
       Counsel for Enrique Lopez has notified this court that Lopez died on June 20, 2009.
Pursuant to TEX . R. APP . P. 7.1(a)(2), this appeal is permanently abated.


                                                              PER CURIAM


September 17, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.